DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to the AFCP 2.0 request and the terminal disclaimer filed on 01/26/2022.
Claims 1-16 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except the non-patent literature documents, for which the provided copies of the documents are not a condition to read (e.g., not clear to read).

Response to Arguments
The previous objections to the claims 5 and 15 have been withdrawn in response to the applicants’ amendments/remarks.
The previous double patenting rejections have been withdrawn in response to the applicants’ filing of a terminal disclaimer, which was approved on 01/26/22 and the remarks.

Allowable Subject Matter
Claims 1-16 are allowed.

Examiner’s Statement for Reasons for Allowance
12.	The following is an examiner’s statement of reasons for allowance:

13.	Regarding independent claims 1, 5, 9, 12 and 15,
Ferreria et al. (US 6,857,009 B1) discloses a system and method for providing connectivity to a foreign network for a device configured for communication over a home network without reconfiguring the device include intercepting packets transmitted by the device, selectively modifying intercepted packets which are incompatible with the foreign network to be compatible with network settings of the foreign network, and selectively providing network services for the device corresponding to network services available on the home network to reduce the delay associated with accessing the network services from the foreign network, or to provide network services otherwise inaccessible from the foreign network - see abstract, and columns 2 and 3 of Ferreria.

Xia et al. (US 2009/0073937 A1) teaches a system for obtaining MIH service information. The process for the mobile node to obtaining MIH service information is divided into two stages: (1) access authentication of the mobile node, during which the DHCP relay needs to store the home MIH service information of the mobile node; and (2) obtaining MIH service information. The AAA server of the home network authenticates the mobile node, and if the authentication succeeds, the AAA server of the home network will obtain the home MIH service information from the MIH server in the home network of the mobile node, and carry the obtained home MIH service 

Weniger (EP 2056558 A1) teaches a method for discovering a server in a neighbor network of an IP node or IP network, for obtaining inter-network routing information describing a network reach ability between networks, determining at least one routing path including the IP node or IP network in the inter-network routing information, selecting a first network on the determined at least one routing path, said first network being located at or close to the IP node or IP network, determining at least one first address, prefix or domain name associated with the selected first network, transmitting at least one server discovery request message for an address, prefix or domain name associated with the selected first network, and receiving at least one reply message containing an address or domain name of a server located in the selected first network, thus discovering a server in the neighborhood of the IP node or IP network. - see abstract and paras. [0015] and [0036] of Weniger.

However, the prior art of record does not teach or render obvious the limitations in independent claims 1, 5, 9, 12 and 15 specific to the combination of:
receiving, by a device, a Dynamic Host Configuration Protocol (DHCP) request message associated with a user device, the DHCP request message being addressed to a DHCP server,
wherein the DHCP request message comprises information indicating a request for a domain name of a domain of a visited network where the user device is currently located;
adding, by the device, the domain name of the domain of the visited network to the DHCP request message to obtain an updated DHCP request message; and
sending, by the device, the updated DHCP request message with the domain name of the domain of the visited network to the DHCP server.
or
receiving, by a device, a Dynamic Host Configuration Protocol (DHCP) request message,
wherein the DHCP request message includes information indicating sending, to User Equipment (UE), a domain name of a domain of a visited network where the UE is currently located, and the DH CP request message is sent by the UE after the UE performs Extensible Authentication Protocol (EAP) access full authentication; and
in response to receiving the DHCP request message, sending, by the device, a DHCP reply message to the UE, 
wherein the DHCP reply message includes the domain name of the domain of the visited network where the UE is currently located, and the UE uses the domain name of the domain of the visited network to perform fast re-authentication during a handover process of the UE.

Dependent claims 2-4, 6-8, 10, 11, 13, 14 and 16 are allowed as they depend from allowable independent claim 1, 5, 9, 12 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAUNG T LWIN/Primary Examiner, Art Unit 2495